DETAILED ACTION
Receipt of Arguments/Remarks filed on March 1 2021 are acknowledged. Claims 2-3, 7, 9, 21-22, 27 and 29 were/stand cancelled. Claims 1, 4, 28 and 30 were amended. Claims 1, 4-6, 8, 10-20, 23-26, 28 and 30-31 are pending. Claims 10-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on July 3 2018. Claims 1, 4-6, 8, 16-20, 23-26, 28 and 30-31 are directed to the elected invention.
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 15 2021 was considered by the examiner.


Withdrawn Objections/Rejections
The amendments filed March 1 2021 have overcome the objection of claims 25-26.  The paragraph number was removed.  The objection over claim 27 is moot as that claim was cancelled.  
The amendments filed March 1 2021 have overcome the objection of claim 30.  A hyphen was inserted between 6 and tetramethylnitrosobenzene.  
The cancellation of claim 27 has rendered the rejection under 35 USC 112a moot.  
The amendments filed March 1 2021 have overcome the rejection of claims 1, 3-6, 8, 16-20 and 23-31 under 35 U.S.C. 103 as being unpatentable over Kucinska-Lipka et al. in view of Pathak et al., Liu et al., Cherng et al. and Proctor.  The instant claims recite the first spin trap molecule and the at least one second spin trap molecule selected from the group of nitrone compounds and nitroso compounds.  Kucinska-lipka 

Claim Objections
Claim 4 is objected to because of the following informalities:  a hyphen “-“ is missing between 6 and tetramethylnitrosobenzene and between the 5 and dibromo.  Appropriate correction is required.
Claim 30 is objected to because of the following informalities:  a hyphen “-“ is missing between the 5 and dibromo.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 1, 3-6, 8, 16-20, 23-26, 28 and 30-31 are rejected under 35 U.S.C. 103 as being unpatentable over Bruchmann et al. (US Patent No. 6376637) in view of Vroman et al. (Materials, 2009), Kannan et al. (WO 2009046446 A2) and Kubota (WO 2006105215 A3).
Applicant Claims
	The instant application claims an implantable medical hydrogel comprising: a polymeric backbone and water, wherein the polymeric backbone comprises a copolymerization product of at least one hydrophobic block, at least one hydrophilic block, and a diisocyanate; at least one hydrophilic side chain bound to the polymeric backbone and further covalently bonded to a first spin trap molecule; and wherein the polymeric backbone is terminated with at least one second spin trap molecule, the first spin trap molecule and the at least one second spin trap molecule selected from the group of nitrone compounds and nitroso compounds.
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Bruchmann et al. is directed to dendritic and highly branched polyurethanes.  Claimed is a process for preparing dendritic or highly branched polyurethanes comprising reacting diisocyanates with compounds containing at least two groups which are reactive toward isocyanates (claim 1). Different types of diisocyanates are claimed (claim 3).  Groups reactive towards isocyanates include primary and secondary hydroxyl groups, hydroxyl and mercapto groups and hydroxyl and amino groups (claim 4).  Hydroxyl functional polyurethanes are exemplified (examples 2-4) or NCO functional 
Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.02)
	While Bruchmann et al. teaches formation of polyurethanes from alcohol containing material and diisocyanates and alkylene oxides, Bruchmann et al. does not expressly teach polyesters or polysaccharides.  However, these deficiencies are cured by Vroman et al.
	Vroman et al. is directed to biodegradable polymers.  It is taught that polyurethanes are prepared form three constituents: a diisocyanate, a chain extender and a polyol.  They react to form a segmented polymer with alternating hard and soft segments.  Soft segments are derived from polyols such as polyester or polyether polyols.  Hard segments are formed from the diisocyanate and the chain extender.  The biodegradation of polyurethanes depends on the chemical nature of the segments.  The degradation can be tailored through an appropriate choice of soft segments.  If the polyol is a polyester, then polyurethanes are readily biodegradable.  Biodegradable polyesters include polycaprolactone (PCL), polylactic acid (PLA) and poly glycolic acid (PGA). Chitin is taught as a chain extender.  It is taught that when the content of chitin is increased, the mechanical properties of the prepolymers (polymers of polycaprolactone and the diisocyanate) were improved.  Chitin increases biodegradability, which offers application in medicine (pages 313-314).
	While Bruchmann et al. teaches the polyurethanes as a carrier for drug delivery, Bruchmann et al. does not teach covalent attachment of a spin trap molecule.  However, this deficiency is cured by Kannan et al. and Kubota.
implantable hydrogel (page 4, lines, 19-23 and claim 13).  The pharmaceutical agent of interest can be attached to the dendrimer through a permanent or cleavable bond.  The dendrimer backbone can also have functional sites for incorporating targeting moieties to facilitate delivery to the desired biological site.  The functional sites can also allow for modifying the dendrimer backbone, for example to increase the hydrophilicity and solubility in aqueous media or to increase solubility in lipid regions.  Advantages of dendrimers include maintenance of drug levels at therapeutically desirable ranges, reducing or minimizing unwanted side effects, etc. (page 17, lines 25-35).  The dendrimer drug conjugates are used preferably for treating ocular disease (page 22, lines 14-15).  
	Kubota is directed to the use of a spin trap for enhancing retinal cell survival and treating retinal degenerative diseases.  Taught is the use of a spin-trap antioxidant for enhancing survival of retinal neuronal cells (page 1, lines 7-14).  Spin trap antioxidant include alpha-(4-pyridyl-1-oxide)-N-tert-butyl nitrone (page 4, lines 28-30 and page 4, line 1).  Sustained or slow release is taught (page 60, lines 21-23).  
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Bruchmann et al., Vroman et al., Kannan et al. and Kubota and manipulate the monomers forming the polyurethane.  One skilled in the art would manipulate the monomers from those routinely utilized to form polyurethanes as taught by Vroman et al.  Vroman et al. recognizes that the biodegradation of polyurethanes depends on the chemical nature of the segments and that the degradation can be tailored through an appropriate choice of soft segments.   Thus depending on the desired release rate, one skilled in the art would manipulate the segments of the polymer in order to achieve the desired release .

Response to Arguments
Applicants’ arguments filed March 1 2021 have been fully considered but they are not persuasive. 
Firstly, it is noted that while Applicants indicate the response overcame the objection to the claims, the examiner cannot agree.  Claim 4 still requires a hyphen 
Applicants argue that the prior art does not teach or suggest the claimed invention as currently amended.  It is argued that one skilled in the art would not be motivated to combine the cited references to arrive at the claimed invention.  It is the Office Action’s position that one skilled in the art would use the combined prior art to produce polyurethane dendrimers which carry active compounds and therefore attach vitamin C, antioxidants and/or nitrone/nitroso compounds.  However, neither Kannan nor Kubota provides such a motivation.  Kannan at best merely provides that generally antioxidant may be attached to the dendrimer but it only recites Vitamin A, C and E.  There is no teaching of a spin-trap molecule or other antioxidants.  The Office Action makes a conclusory assertion that Kubota discloses the specific use of a spin-trap may be included in a pharmaceutical composition.  Yet out of the myriad compositions which are provided, there is no disclosure that would provide motivation to combine a nitrone compound for ocular diseases with a polyurethane hydrogel.  The conclusory assertion is based solely on hindsight.
Regarding Applicants’ arguments, Kannan et al. teaches that dendrimers in general can be useful for administering pharmaceutical composition to target cells and tissues of ocular diseases.  A variety of different biologically active compounds are taught include an antioxidant.  The variety of active compounds taught in Kannan et al. suggests there is no criticality to the active compound and that any biologically active compound which would be useful in ocular diseases could be utilized.  Kannan et al. also specifically teaches that the active is linked to the polymer.  The advantages of the Merck & Co. v. Biocraft Laboratories, Inc., 874 F.2d 804, 807 (Fed. Cir. 1989).  Kubota recognizes that alpha-(4-pyridyl-1-oxide)-N-tert-butyl nitrone is an antioxidant which is useful in treating retinal degenerative diseases (i.e. ocular diseases).  These references when taken together suggest the use of this specific antioxidants with dendrimers which can be utilized in ocular diseases.  In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  As demonstrated above, the prior art specifically teaches covalent attachment of antioxidants in ocular diseases (Kannan et al.) and that alpha-(4-pyridyl-1-oxide)-N-tert-butyl nitrone, a spin trap molecule that is an antioxidant, is useful in treating ocular diseases.  Thus, this is suggested by the cited prior art.  The examiner cannot agree that there isn’t motivation to utilize this spin-trap antioxidant.  It is specific for ocular diseases which is exactly why Kannan et al. is attaching antioxidants to dendrimers.  Since Bruchmann et al. teaches that their polyurethanes are carriers for drug delivery, 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABIGAIL VANHORN/Primary Examiner, Art Unit 1616